Citation Nr: 1341779	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil.


REPRESENTATION

Appellant represented by:	Kathleen A. Smith, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.  He served in the Republic of Vietnam from April 1, 1967 to May 14, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection.

The issue of entitlement to service connection for prostate cancer has been raised by the record-see Veteran's attorney's letter of May 2013-but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary in this case.  

The Veteran contends that his squamous cell carcinoma of the left tonsil is related to his exposure to herbicides in service, and cites to the positive nexus opinion to that effect from the June 2009 VA examiner.  That examiner, a physician assistant, provided a favorable opinion, with the sole rationale being that the condition "certainly qualifies as a respiratory cancer."  However, not all respiratory cancers have been established as being the result of Agent Orange exposure.  Pursuant to 38 C.F.R. § 3.309(e), the only respiratory cancers that qualify for presumptive service connection are cancers of the lung, bronchus, larynx, and trachea.  

The National Academy of Science, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924-01 (Aug. 10, 2012).

Due to the lack of rationale by the June 2009 VA examiner, it is unclear whether her conclusion was based upon a mistaken belief that all respiratory cancers were presumptively linked to Agent Orange exposure.  However, as the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, the Board concludes that an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA oncologist or throat surgeon to obtain a medical opinion concerning the relationship between the Veteran's left tonsil cancer and service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Specifically, following review of the claims file, the specialist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's squamous cell cancer of the left tonsil is etiologically related to his military service, to include his exposure to Agent Orange in Vietnam.  The specialist should explain the reason for the conclusion reached.

The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  "More likely" and "as likely as not" are opinions in support of service connection; "less likely" or "unlikely" are opinions against service connection).  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


